Whitfield, C. J.,
delivered the opinion of the court.
We do not think that a justice of the peace, in eminent domain proceeding, has any judicial function to perform. He acts ministerially only., Every step which he is to take is precisely marked out by the statute. The objection that he ought to be permitted to decide whether he has jurisdiction, or judicially to pass upon any other question, is more plausible than sound. It results from the very nature of the case that the procedure is summary — as, for example, no appeal is allowed except from the findings of the jury' — and it is perfectly obvious *661that a certiorari could effect nothing in this sort of case. Formerly the sheriff organized this court. The justice of the peace is simply substituted for the sheriff. The plea of res adjudicata, of course, was not good. All the proceedings instituted in the first suit were void. But we think the order of the circuit judge went too far. The clerk of the circuit court is directed by the law to fix the time at which, and the place where, the court of eminent domain is to meet, and to summon eighteen men from whom the jury is to be selected. We do not think the circuit judge had power to fix the time or place, in his order, for the reconvening of the eminent domain court or to direct the justice of the peace to have other competent parties summoned as jurors. The true view, in our judgment, of this muddled situation is simply this: That, the eminent domain court having been regularly constituted and organized, all that has been since done amounts to a mere suspension of its functions, and it is enough for the circuit judge, in awarding mandamus, to command the justice of the peace to reconvene his court and proceed according to law.
Reversed and remanded, with instructions to modify the order as indicated.